Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 202010635550.6, filed on 03/01/2021.
Oath/Declaration
3.	Oath/Declaration as file 01/29/2021 is noted by the Examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
16 (Currently Amended). A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program implements the steps of the method claimed in claim 1 when being executed by a processor.
17 (Currently Amended). A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program implements the steps of the method claimed in claim 2 when being executed by a processor.
non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program implements the steps of the method claimed in claim 3 when being executed by a processor.
19 (Currently Amended). A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program implements the steps of the method claimed in claim 4 when being executed by a processor.
20 (Currently Amended). A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program implements the steps of the method claimed in claim 7 when being executed by a processor.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,

    PNG
    media_image1.png
    482
    843
    media_image1.png
    Greyscale

7.	Claims 2-9 and 16-20 are also allowed as they further limit allowed claim 1.
8.	Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 10,

    PNG
    media_image2.png
    601
    829
    media_image2.png
    Greyscale

9.	Claims 11-15 are also allowed as they further limit allowed claim 10.
10.	The closest prior art references that were found based on an updated search.
He et al. US 2021/0318373 - The online monitoring method involves determining an abnormal IGBT module according to the collector current value of each IGBT module in the parallel IGBT module.
Qiao et al. US 2018/0017613 - The method involves generating a first signal based on a comparison of a calculated value and a first predetermined threshold.
Zhang et al. US 2021/0063466 - The device has a gate activation voltage overshoot monitoring module provided with a voltage sampling circuit for measuring voltage between a gate and an emitter of an IGBT in an IGBT module to monitor actual gate voltage overshoot.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 10; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867